IN THE SUPREME COURT OF NORTH CAROLINA
                                  No. 432PA15

                            Filed 23 September 2016

STATE OF NORTH CAROLINA

             v.
APRIL JEAN ANDERSON



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous,

unpublished decision of the Court of Appeals, ___ N.C. App. ___, 780 S.E.2d 758

(2015), finding no error after appeal from judgments entered on 16 July 2014 by

Judge Linwood O. Foust in Superior Court, Catawba County. Heard in the Supreme

Court on 31 August 2016.


      Roy Cooper, Attorney General, by Kimberley A. D’Arruda, Special Deputy
      Attorney General, for the State.

      James N. Freeman, Jr. for defendant-appellant.


      PER CURIAM.

      DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.